 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                    No. 2:13-cv-2083 MCE AC P
12                       Plaintiff,
13               v.                                     ORDER
14    B. DHILLON, et al.
15                       Defendants.
16

17           Plaintiff has requested the appointment of counsel to assist him with opposing defendant

18   Dhillon’s motion for summary judgment. ECF No. 214. In the motion, plaintiff also informs the

19   court of a change of address. Presumably as a result of the move, he does not have access to the

20   legal documents he needs to respond to defendant’s motion for summary judgment. See generally

21   id. at 1.

22           The United States Supreme Court has ruled that district courts lack authority to require

23   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

24   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary

25   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017

26   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

27           In the present case, the court does not find the required exceptional circumstances.

28   Plaintiff’s request for the appointment of counsel will therefore be denied. The court will,
                                                       1
 1   however, also construe plaintiff’s motion as a request for an of time to file his opposition to
 2   defendant’s motion for summary judgment. That request will be granted.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s request for the appointment of counsel (ECF No. 214) is DENIED; and
 5          2. Plaintiff shall have thirty days from the date of this order within which to file his
 6   opposition to defendant’s motion for summary judgment. Failure to file an opposition within the
 7   time allotted may result in a recommendation that defendant’s motion for summary judgment be
 8   granted.
 9          IT IS FURTHER ORDERED that the Clerk of Court shall re-serve the following
10   documents on plaintiff at his new address:
11          1. The court’s service order dated December 24, 2014 (ECF No. 36), and
12          2. The court’s March 2, 2020 order directing plaintiff to file an opposition to defendant
13   Dhillon’s motion for summary judgment (ECF No. 212).
14   DATED: March 9, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
